DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/08/2021 has been entered.
Status of Claims
Claims 5, 6 and 12 are cancelled. Claims 1, 13-20 and 22 are amended, wherein claim 1 is an independent claim. Claims 1-4, 7-11 and 13-22 are currently examined on the merits.
Claim Objections
Claims 13-20 are objected to because of the following informalities:  
Claim 13 recites “…an inner side…” which should read “… [[an]] the inner side …” 
Claim 14 recites “…an inner side…” which should read “… [[an]] the inner side …” 
Claim 15 recites “…an outer side… an inner side…” which should read “…[[an]] the outer side… [[an]] the inner side …” 
 the outer side…” 
Claim 17 recites “…a coating material…” which should read “…[[a]] the coating material …” 
Claim 18 recites “…a coating material…” which should read “…[[a]] the coating material …” 
Claim 19 recites “…a coating material…a coating material …” which should read “…[[a]] the coating material …[[a]] the coating material …” 
Claim 20 recites “…a coating material…a coating material …” which should read “…[[a]] the coating material …[[a]] the coating material …” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claims 4, 10 and 11 “…the coating material …” constitutes an indefinite subject matter. It is noted that the parent claim 1 recites “an inner wall surface of the at least one through-hole of the insulating material is coated with a 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to 
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure of “the insulating material contacts with an entire outer surface of the crystal growth vessel” as recited in claim 21, because there is no enabling disclosure in the instant specification about how to make the “insulating material contact with an entire outer surface of the crystal growth vessel” (recited in the instant claim 21) while the insulating material has “at least one through-hole” (recited in the parent claim 1, e.g., also recited in the instant claim 21). Apparently at least one portion of the outer surface of the crystal growth vessel with the at least one through-hole does not contact with the insulating material, e.g., it is impossible that “the insulating material contacts with an entire outer surface of the crystal growth vessel” because the through-hole portion (for example in a center portion of the . 
Allowable Subject Matter
Claims 1-3, 7-9 and 22 are allowed.
Claims 4, 10 and 11 would be also allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. No new matter should be introduced into claims.
Claims 13-20 would be also allowable if rewritten to remove the informality issues, set forth in this Office action. No new matter should be introduced into claims.
Claim 21 would be also allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action. No new matter should be introduced into claims.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Mokoto et al (JP 2015127267 A, machine translation, “Mokoto”) teaches a SiC single crystal manufacturing apparatus, but does not teach, disclose or reasonably suggest that  “an inner wall surface of the at least one through-hole of the insulating material is coated with a first coating material which contains a heat-resistant metal carbide or a heat-resistant metal nitride, a surface of the top part on an inner side is coated with a second coating material containing a heat-resistant metal carbide or a heat-resistant metal nitride, and a surface of the top part on an outer side is coated with a third coating material containing a heat-resistant metal 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 





/HUA QI/Primary Examiner, Art Unit 1714